 Case: 1:09-cr-00383 Document #: 664 Filed: 05/09/19 Page 1 of 1 PageID #:4927

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                            Plaintiff,
v.                                                           Case No.: 1:09−cr−00383
                                                             Honorable Ruben Castillo
Jesus Vicente Zambada−Niebla, et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 9, 2019:


      MINUTE entry before the Honorable Ruben Castillo:as to Jesus Vicente
Zambada−Niebla: The Government's request to have probation's sentencing
recommendation disclosed to the parties is granted. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
